Title: July [6] Thursday.
From: Adams, John
To: 


       Dined at Clapham, at Mr. Smiths. Dr. Kippis, Dr. Reese, Dr. Harris, Mr. Pais, Mr. Towgood and his two Sons, Mr. Channing were the Company.
       Mr. Pais told a Story, admirably well of a Philosopher, and a Scotsman. The Wit attempted to divert himself, by asking the Scot if he knew the immense Distance to Heaven? It was so many Millions of Diameters of the Solar System, and a Cannon Ball would be so many Thousand Years in running there. I dont know the Distance nor the Time says the Scot, but I know it will not take you a Millionth part of the Time to go to Hell.—The Scottish Dialect, and Accent was admirably imitated. The Conversation was uniformly agreable. Nothing to interrupt it.
      